ON MOTION FOR CLARIFICATION AND SUGGESTION OF DIRECT CONFLICT
PER CURIAM.
We issued a per curiam affirmance without opinion in this case. In addition to several other issues presented, appellant sought to appeal an order denying a motion for summary judgment on a question involving an award of attorney’s fees. We declined to review that issue or to certify a conflict as suggested because, in our view, no appeal-able order had been entered on that issue. See Maryland Casualty Co. v. Century Construction Corp., 656 So.2d 611 (Fla. 1st DCA 1995)(non-final orders entered after final order on authorized motions which do not suspend rendition immediately reviewable only if they would not otherwise be reviewable following entry of subsequent final order); see also Scullin v. City of Pensacola, 667 So.2d 215 (Fla. 1st DCA 1995). Our affir-mance is without prejudice to raise this issue when an appealable order has been entered. The motion for clarification is GRANTED to the extent indicated; however, we decline to accept the suggestion of conflict.
BOOTH, JOANOS and WOLF, JJ„ concur.